MEMORANDUM ENDORSEMENT

United States v. Clydedoro Graham
14-CR-500-01 (NSR)

 

Clydedoro Graham v. United States
19-cv-9629 (NSR)

On November 21, 2019, the Court issued an Order directing Petitioner Clydedoro Graham
(“Petitioner”) to execute and return to the court the “Attorney-Client Privilege Waiver (Informed
Consent)” form within 60 days, i.e., by January 20, 2020.

The Court reviewed Petitioner’s attached letter, dated December 18, 2019. Due to the
circumstances described in the letter, Petitioner is granted an additional 30 days to execute and

return to the court the “Attorney-Client Privilege Waiver (Informed Consent)” form, i.e., on or
before February 19, 2020.

The Clerk of the Court is respectfully directed to mail a copy of this endorsement and a copy of
the November 21, 2019 Order (ECF No. 170) to pro se Petitioner and show proof of service on the
docket.

Dated: January 7, 2020
White Plains, NY

SO ORDERED.

 

 

Nelson S. Roman, U.S.D.J.

 

 

 
 

 

Case 7:19-cv-09629-NSR_ Document 7. Filed 12/26/19 Page 1 of 3

 

 

TorGleck of the Court |
Untied Store Courthouse
200 Quacronas Sf

hite. Plains, NY \oG0!

 

FeaméClydedaca Guham
oct 11.9 10-054
IKedera\ Gorcec\ional Tnsttto\on- Estil\

 

6
* >

Roti, ever Clakes Vo G Clvdedaco Graham, \4 Or, Sontisk)
Clydedace @ra\no.cn Val lated States, 19 Gt. F@A.4(NS A)

 

 

ar Cleck of the. Court *

 

 

  
 

Tam respect |
ed another Capte ok the (wWodver Form oF conaenk) Kan |
Atvooney-C\tent Catre apandence due +o Qo +a (Ss. Hj Ad)
: Deecial Housing Unit For Sevecal days... "TT Lest the

     

 

Korm Satt covid be $3 gned 4 Sn Kime 'be¥ore GO days éxsp-

nod. . Thank: You Fac youe +2 me and attentions ee

 

 

 

 

=
oe

 

 

 

 

 
Case 7:19-cv-09629-NSR Document 7. Filed 12/26/19 Page 2 of 3

prac ADMINISTRATIVE DETENTION ORDER U.S. DEPARTMENT OF JUSTICE
“ee FEDERAL BUREAU OF PRISONS

 

 

ESTILL FOL
Instiugon

Date/Time: 12-05-2019 08:31

 

 

TS. Special Housing Unit Olficer
Ce

ero: LEE, EUTENANT {Name/Title}

 

 

SUBUECT : Placement of GRAHAM, CLYDEDORO | . Rag. Mo, 71210-054 in Administrative Oulention

¥ ta) Is pending an Investigation fora Violation of Bureau reaulalions:

tb} ts pending an SIS invasliqatos ¥

an
ic) Is pending investigalion or trial fora criminal acl,

(d) Is lobe admilied lo Administralive Oelanton

G4) Since the inmaie has requested admission lor provection,
pe
Ungreby requestplacemantin Administalive Delantionlor my own protection.

 

 

 

inmate SignzluraPeqisler Hor
Stalf Witness Printed Mane Signature: __

2} Since a serious Ihréat exists to individuals salety as porceived by siaff, allhough person has not requested admission; referral of
the necassary infomatian will be tornwarded for an appropriste hearing by the SRO.

a

é) 1s pending Wanster of fs in holdover sfilug during transfer,
Is pending classification, oF

(9) ts terminating confinement in Disciplinary Segragation and has heen ordered imto Adminisiratwe Detention by he Warden's

designes.

‘is this Cortéctionsl Supervisor's decision based on all tha. citcumsiances thal ihe above named inmate's continued presence in the general
population poses a acraus threat | G 0 Tite, propery, 3 sell, siall, ol ther inmates. or le the sen unity of ordenty cunning of Ihe inslitution because"

Sanctioned 40 7 days | 9S | by DH

afore. Ihe epove named ainmale is to be placed in Administrative Delention unlit{urther notice. The inmate received a copy of this Oder on
a ™
(date/time) Sy ve (ote _f\

|
Bere 2.5
SU NAME | i ae a ; Date 4 2

Vf?
Supervisor 24 haut review of placement: SignaturesPrint ed’name?

 

 

A Witness Signelure/P tine

 

 

 

“In the casa of BHC! action, etarance to thal order is sufficient. In ofercases, the Correctional supervisor wil make an independant review and decision, which ts
documented here,
Record Copy - lnnvale Concomed (not necessary if placament Is 3 feyult of holdover stahish Copy - Captain: Copy - Unil Manager, Gopy - Operatian Supervisor
. kdministrelive Detention Unit: Copy — Psychology; Copy - Central File

PDF Mrascripad by P5270 (Replaces BP-A0308 of JAN 88.)

 

 
Case 7:19-cv-09629-NSR Document 7. Filed 12/26/19 Page 3 of 3

 

 

y 71210-0540

Clydedoro Graham
F.C.) - Estill

PO BOX #689

Estill, SC 29918-0699
United States

-

 

 

United States

PHS apslediedaliip fata edgy
